Citation Nr: 9932821	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on verified active duty from June 1955 to 
June 1958 and from December 1965 to July 1968.

This appeal arose from an October 1997 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for peripheral neuropathy.  This decision was 
continued by a rating action issued in October 1998.  In 
January 1999, the veteran testified before a member of the 
Board of Veterans' Appeals (Board) sitting in St. Louis, 
Missouri.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his peripheral neuropathy is related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for peripheral neuropathy.  A veteran 
who submits a claim for benefits to the VA shall have the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical, or in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

The veteran has asserted that he was exposed to gasoline when 
he served during the Berlin crisis in 1957.  He indicated 
that he had helped to refuel various vehicles, to include 
tanks, and that he was splashed with gasoline in the process.  
He further noted that it was often several hours before he 
was able to change clothes and shower.  While the service 
medical records do not indicate any treatment for exposure to 
gasoline, the Board will presume that he was exposed to some 
gasoline in service for the purpose of determining whether 
his claim is well grounded.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

The veteran was hospitalized at a VA facility in May 1996.  
He complained of extremity numbness that had been present for 
approximately five years.  Decreased light touch, pinprick 
and temperature sensation were noted in certain positions of 
the right upper extremity and both lower extremities.  Mild 
weakness of the left lower extremity was noted.  The 
diagnosis was peripheral neuropathy.

The veteran testified at a personal hearing before a member 
of the Board in January 1999.  He reiterated his contention 
that he had been exposed to gasoline in-service and opined 
that this exposure was responsible for his current peripheral 
neuropathy.

Beyond the veteran's assertions, there is no competent 
medical evidence of record linking his peripheral neuropathy 
to his period of service.  These assertions are insufficient 
to satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The veteran did submit excerpts from the 
Physicians' Guide to Rare Diseases and Harrison's Principles 
of Internal Medicine.  These indicated that are many causes 
of peripheral neuropathy, to include potentially toxic 
exposures to solvents, pesticides or heavy metals.  However, 
these excerpts do not indicate that this veteran's exposure 
to gasoline in service caused his peripheral neuropathy.  
Generic medical articles or treatises regarding a possible 
causal link cannot, by themselves, satisfy the nexus element 
of a well grounded claim.  See Sacks v. West, 11 Vet. App. 
314 (1998).  As the veteran has not submitted competent 
medical evidence of a nexus between his peripheral neuropathy 
and his service, his claim must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.


ORDER

A well grounded claim not having been submitted, service 
connection for peripheral neuropathy is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

